Goldstein, J.,
dissents and votes to modify the judgment, on the facts and as a matter of discretion, to grant the appellant a new trial with respect to past medical expenses unless the plaintiffs stipulate to reduce the award for past medical expenses to $1,355,656, to delete the awards of interest, to otherwise affirm the judgment, and to remit the matter to the Supreme Court, Kings County, for a new determination as to interest, and the entry of an appropriate amended judgment with the following memorandum, with which Pizzuto, J., concurs. At the trial, the plaintiffs submitted uncontroverted evidence of a recurrent flooding problem at the site of the accident, which was the subject of numerous complaints dating back about 10 years prior to the accident. Testimony by the appellant’s own employees, as well as expert testimony, established that failure to correct the causes of the recurrent condition constituted negligence on the part of the appellant.
*436Since the plaintiff Kenneth Gayle suffered brain injuries during the accident, he only remembered that he reached a “very deep puddle * * * I got to hold still * * * and ease my gas”, and could recall nothing else. The injured plaintiff’s car was found to the north of the accumulation of water, which extended all the way across the road in some spots, wedged under the back end of a tractorless trailer. An eyewitness who observed the scene shortly after the accident testified that water was four or five inches deep at the curb and two inches deep at the center. The witness noted that the pooled water could not be seen by a driver traveling northbound. The injured plaintiff was returning home from a video store, and would have been traveling northbound.
The injured plaintiffs father, who examined the scene shortly after the accident, noted that a tree on the western curb of the road was “leaning” with freshly-peeled bark, and pieces of red plastic glass to the right of the tree. A private investigator who visited the scene one month later noted that the patch of peeled bark was 6 to 12 inches from the ground.
The plaintiffs submitted testimony from an expért specializing in accident reconstruction that, in his opinion, to a reasonable degree of certainty, the injured plaintiff lost control of the car when the car hydroplaned in the accumulation of water. The back end of the car struck the tree, smashing the car’s red tail light, and the car then collided with the trailer at approximately 15 miles per hour.
Although it appeared to the expert that the peeled bark on the tree was 9 to 10 inches from the ground, and the bumper of the injured plaintiffs car was higher than 9 inches above the ground, the expert noted that when a vehicle is “hitting things”, “a most" frequent occurrence is for the vehicle to go down on its springs”.
In determining whether the plaintiffs established a prima facie case, the evidence as to both negligence and proximate cause must be viewed in the light most favorable to the plaintiffs (see, Humphrey v State of New York, 60 NY2d 742, 743; Wragge v Lizza Asphalt Constr. Co., 17 NY2d 313). In the instant case, there was ample evidence of negligence (cf., Byrd v New York City Tr. Auth., 228 AD2d 537) and the existence of a dangerous condition (see, Kelly v Town of Islip, 141 AD2d 611); at issue here is whether there was proof that the dangerous condition resulting from the appellant’s negligence was a proximate cause of the accident, despite the fact that the injured plaintiff could not recall the actual impact and no one else witnessed the actual impact. On the question of proximate *437cause, the plaintiffs need only prove circumstances from which proximate cause may be reasonably inferred (see, Wragge v Lizza Asphalt Constr. Co., supra, at 321). The plaintiffs were not required to exclude all other possible causes of the accident (see, Humphrey v State of New York, supra; Wragge v Lizza Asphalt Constr. Co., supra, at 321).
In the instant case, there was expert testimony, supported by physical evidence, that the dangerous condition was “a substantial cause of the events which produced the injury” (Derdiarian v Felix Constr. Co., 51 NY2d 308, 315). The majority, in holding to the contrary, states that, since the plaintiffs’ car traveled possibly some 300 feet, spun, and hit the trailer at a speed of 15 miles per hour, the injured plaintiff may have been driving at an excessive speed. However, the expert never suggested that the injured plaintiff was driving at an excessive speed. The majority further states that the injured plaintiff should have driven around the puddle, despite evidence in the record that the pooled water could not have been seen in advance by a driver traveling northbound. Further, the majority concludes, as a matter of law, that the expert’s explanation that it is a “most frequent occurrence” for a vehicle involved in collisions to “go down on its springs”, should be denied credence. Finally, the majority finds that the plaintiffs’ failure to rule out other “plausible variables and factors which could have caused or contributed to the accident”, such as a problem with the plaintiffs’ car, is fatal to their case. However, there was evidence in the record that the plaintiffs’ car was in good condition prior to the accident. In any case, the majority’s conclusion that the plaintiffs were required to exclude all other possible causes or contributing factors, and were required to prove that the injured plaintiff was free of any contributory negligence, is contrary to established case law (see, Humphrey v State of New York, supra; Wragge v Lizza Asphalt Constr. Co., supra, at 321). Since the jury’s verdict as to liability is based upon a fair interpretation of the evidence in the record, it must be sustained (see, Nicastro v Park, 113 AD2d 129).
Turning to the appellant’s remaining contentions, we note that, on the question of the existence of a dangerous condition, the appellant attempted to introduce evidence that for the two years prior to the accident, the Police Department had records of 8 to 10 accidents occurring at the site, which were not caused by accumulations of water. The trial court properly ruled that that evidence was inadmissible. Proof that the same allegedly dangerous condition existed for a number of years and that a significant number of persons encountered the condition *438without being injured may be relevant to demonstrate that the condition was not, in fact, dangerous (see, Cassar v Central Hudson Gas & Elec. Corp., 134 AD2d 672, 674; Christoforou v Lown, 120 AD2d 387). However, the party introducing such evidence must demonstrate that conditions were the same when the other persons proceeded over the site without incident (see, Cassar v Central Hudson Gas & Elec. Corp., supra, at 674; see also, Orlick v Granit Hotel & Country Club, 30 NY2d 246; De Salvo v Stanley-Mark-Strand Corp., 281 NY 333). In this case, the dangerous condition was recurrent, not perpetual. There was no evidence that the prior accidents occurred under the same conditions. Further, the appellant’s attorney acknowledged that there was “no way of proving or disproving” that all accidents which occurred at the site were reflected in the records he sought to admit in evidence. Thus, there was no indication that the documents were “a reliable indication of what they are expected to prove” (Miller v Food Fair Stores, 63 AD2d 766, 767).
The appellant contends that the trial court improperly applied the Noseworthy doctrine to this case, because it did not witness the accident, citing recent decisions of the Appellate Division, First Department, holding that the Noseworthy doctrine does not apply if the plaintiff and the defendant are similarly situated with respect to access to the facts (see, Lynn v Lynn, 216 AD2d 194; Wright v New York City Hous. Auth., 208 AD2d 327). I disagree.
The Noseworthy doctrine, which imposes a lesser degree of proof upon the plaintiff in certain circumstances, was first enunciated at a time when a deceased plaintiff bore the burden of proving lack of contributory negligence, which was difficult because the “one accused of contributory negligence was not * * * alive to speak for himself’ (Noseworthy v City of New York, 298 NY 76, 80). The rule also applied to proof of the plaintiff’s cause of action against the defendant, on the ground that a deceased plaintiff should not be held to as high a degree of proof as a plaintiff who is able to describe the accident.
In Schechter v Klanfer (28 NY2d 228), the Noseworthy doctrine was extended to situations where there was clear and convincing evidence that the plaintiff, although still alive, suffered amnesia as a result of the accident. In that case, the Court of Appeals noted that “despite some contrary notions, the rule has been applied * * * where the plaintiff has called an eyewitness” (Schechter v Klanfer, supra, at 230-231). In Schechter, the Noseworthy doctrine was applied to a plaintiff suffering amnesia, despite the fact that his eyewitness and *439companion at the time of the accident testified in his behalf at the trial.
In Sawyer v Dreis & Krump Mfg. Co. (67 NY2d 328, 334), the Court of Appeals noted that the Noseworthy doctrine is applicable where there are no eyewitnesses to the accident (see, Matter of Fasano v State of New York, 113 AD2d 885), and even where there were eyewitnesses in the plaintiffs behalf. The Court noted that the rule in New York that the Noseworthy doctrine could be applied even where there were eyewitnesses willing to testify in the plaintiffs behalf “contrasted” with the law of some other States (Sawyer v Dreis & Krump Mfg. Co., supra, at 334).
In view of the fact that the Noseworthy doctrine is applicable if there are no eyewitnesses or even eyewitnesses willing to testify in the plaintiffs behalf, the principle enunciated by the Appellate Division, First Department, in Wright v New York City Hous. Auth. (208 AD2d 327, 332, supra), and Lynn v Lynn (216 AD2d 194, 195, supra), that the Noseworthy doctrine is not applicable if the “plaintiff and defendant are similarly situated insofar as accessibility to the facts” is, in my view, contrary to established case law.
Moreover, the trial court properly refused to charge the jury that violation of applicable regulations of speed constituted evidence of negligence, since there is no evidence that the injured plaintiff was driving at an excessive speed (see, Grant v New York Tel. Co., 114 AD2d 350; Auer v Bienstock, 104 AD2d 350).
The award of damages for past medical expenses was excessive to the extent indicated herein. However, the awards for future medical expenses and loss of services did not deviate from what would be reasonable compensation {see, CPLR 5501 M).
The recent decision of the Court of Appeals in Rodriguez v New York City Hous. Auth. (91 NY2d 76) holds that a court may, in its discretion, impose a rate of interest lower than 9% pursuant to General Municipal Law § 3-a (1). Thus, I would delete the awards of interest, and remit the matter to the Supreme Court so it may exercise its discretion in determining interest.
The appellant’s remaining contentions are without merit.